Title: To James Madison from James Linsey, 13 March 1812 (Abstract)
From: Linsey, James
To: Madison, James


13 March 1812, Washington. Informs JM about his petition before the Committee of Claims relating to land purchased at public sales to discharge the taxes imposed during the Adams administration. These lands “Proved to belong to diferent owners from those they ware taxed to,” and he believes the government “has Sold Property that do not belong to them.” Declares that his petition contains “Such Reasonings as would have been Sufisient to have Convinsed the Lowest Capasety” that his claim was just, and he outlines four reasons for his belief. “In the first Place I have Stated the onley Justefiable Cause in goverment for taxation was the Necsety of money to suporte goverment. In the Second Place to give up this Right was to destroy the bases of goverment. In the third Plac[e] that no goverment Culd Rationily believe that they Culd Colect a tax throut Such an Extencive goverment as the United States without Selling at Publick Sails Property taxed. In the fourth Place that no one would Purche⟨s⟩ if Property Sold at Such Sails ware not Securd to the Purchesor by goverment.” Also states “that the time Alowed by Law Having a lapsed the Purcheser has Every Right to the Property that a goverment Can aforde.” Has been offered the purchase money and interest, but he will not accept this. Had supposed that the government was “as bound by Law to Make the damages good” to him as it would have been to protect his title “aganst any indeveduel as if the Property had been the Property of him in whos Name it was Sold.” Civil governments have established “one uniform Law” that has “the Same afect aganst Goverment in faveur of an indevueduel as it Can Have in favour of goverment aganst an indevueduel in cases of Contrects for Property.” As he is five hundred miles from home and without friends or money, he seeks JM’s “friendly assistence and advice.”
